Citation Nr: 1514611	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for periodontal disease, claimed as bone loss and loss of teeth due to service-connected diabetes mellitus and/or sarcoidosis.  

3.  Entitlement to service connection for protrusion of the upper and lower lips, to include as secondary to service-connected diabetes mellitus and/or sarcoidosis.  

4.  Entitlement to service connection for a gastrointestinal disorder.  

5.  Entitlement to service connection for a visual disorder, to include as secondary to service-connected diabetes mellitus and/or sarcoidosis.    

6.  Entitlement to an initial disability rating in excess of 30 percent for a major depressive disorder with sleep disorder.  


7.  Entitlement to a disability rating in excess of 60 percent for generalized sarcoidosis with headaches (to include symptoms of joint pain, trouble focusing generalized malaise, nausea, blurred vision foot pain, nose pain, throat pain, back pain, and frequent urination).  

8.  Entitlement to an initial disability rating in excess of 30 percent for cardiomegaly.  

9.  Entitlement to a disability rating in excess of 40 percent for diabetes mellitus, to include whether separate ratings are warranted for peripheral neuropathy of the bilateral upper and lower extremities from October 6, 2006, to July 21, 2008.

10.  Entitlement to an initial rating in excess of 10 percent from July 22, 2008, to March 2, 2010, and in excess of 20 percent from March 3, 2010, forward, for peripheral neuropathy of the left lower extremity.  

11.  Entitlement to an initial rating in excess of 10 percent from July 22, 2008, to March 2, 2010, and in excess of 20 percent from March 3, 2010, forward, for peripheral neuropathy of the right lower extremity.  

12.  Entitlement to special monthly compensation (SMC) for loss of teeth.  

13.  Entitlement to a higher rate of SMC for loss of use of a creative organ.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

By way of history, on October 6, 2006, the Veteran submitted claims for increased rating for his service-connected diabetes mellitus and sarcoidosis.  In a July 2007 rating decision, the RO denied entitlement to a rating in excess of 20 percent for diabetes mellitus and entitlement to a rating in excess of 30 percent for generalized sarcoidosis with headaches.  Additional, relevant evidence was received within one year; therefore, the RO readjudicated these claims in June 2008.  See 38 C.F.R. § 3.156(b).  In the June 2008 rating decision, the RO assigned an increased rating of 40 percent for diabetes mellitus with erectile dysfunction, effective from October 6, 2006, and deferred the sarcoidosis claim pending additional development.  In July 2008, the Veteran submitted a notice of disagreement (i.e., he requested "reconsideration") with the 40 percent rating assigned for his diabetes mellitus with erectile dysfunction.  He stated that he should be assigned a 60 percent rating for this disability and that the RO did not to consider his secondary complications, to include visual problems, gastrointestinal problems, and neurological problems (i.e., loss of sensation).      

In June 2009, the claim for an increased rating for sarcoidosis (that had been deferred in June 2008) was readjudicated; the RO awarded an increased 60 percent rating, effective from October 6, 2006.  The RO also granted service connection for cardiomegaly and assigned an initial 30 percent rating, and granted entitlement to special monthly compensation based on loss of use of creative organ, both effective from October 6, 2006.  Service connection for visual symptoms, loss of sensation, and a gastrointestinal syndrome was denied.

In July 2009, the Veteran submitted a notice of disagreement with the award of special monthly compensation (SMC) based on loss of use of creative organ at the K rate, claiming that he should be awarded SMC at the L or S rate.  In August 2009, he again submitted a statement disagreeing with the 40 percent rating assigned for his diabetes because of his secondary conditions.  He further stated that he should be paid SMC at the M rate based on loss of use of creative organ.   

In February 2010, the RO reduced the rating assigned for diabetes mellitus with erectile dysfunction to 20 percent, effective February 5, 2010.  However, the 40 percent rating was subsequently restored, effective from February 5, 2010.  See RO rating decisions dated in November 2011 and July 2013.  In the February 2010 rating decision, the RO also awarded separate 10 percent ratings for the Veteran's claimed "loss of sensation" - peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity, each effective from July 22, 2008.  Based upon receipt of additional relevant evidence within the applicable time period, the RO also continued the 60 percent rating assigned for sarcoidosis and the 30 percent rating assigned for cardiomegaly.  See 38 C.F.R. § 3.156(b).  In May 2010, the Veteran submitted a notice of disagreement (NOD) with the ratings assigned for his sarcoidosis and cardiomegaly.  

In July 2010, the RO issued a statement of the case (SOC) addressing the claim of entitlement to a higher rate of  SMC based on loss of use of creative organ.  The Veteran perfected an appeal.  See VA Form 9, dated August 23, 2010.

In an April 2011 rating decision, the RO denied entitlement to service connection for PTSD, a sleep disorder, periodontal disease claimed as bone loss and teeth loss due to treatment for sarcoidosis and diabetes, and protrusion of the upper and lower lips as secondary to diabetes mellitus and/or sarcoidosis, as well as entitlement to SMC for loss of teeth.  The RO also awarded service connection for a major depressive disorder and assigned an initial 30 percent rating, effective from July 24, 2009.  The Veteran submitted an NOD in May 2011.

In November 2011, the RO awarded increased ratings of 20 percent for the service-connected peripheral neuropathy of the lower extremities, each effective from March 3, 2010.  In selecting an effective date of March 3, 2010, the RO referenced a statement of the Veteran received on this date.  Given that the RO determined that evidence showed that an increase in disability had occurred as of March 3, 2010, the Board points out that this was within one year of the February 2010 rating decision that assigned initial ratings for peripheral neuropathy of the Veteran's lower extremities.  See 38 C.F.R. § 3.156(b); 3.400(o).  In a statement received later in November 2011, the Veteran stated that the higher ratings assigned for his peripheral neuropathy of his lower extremities should be effective the date he submitted his claim for an increased rating for diabetes, that is, in October 2006.

In October 2012, the RO denied entitlement to specially adapted housing and a special home adaptation.  The RO also confirmed the 60 percent rating assigned for sarcoidosis and the 30 percent rating assigned for cardiomegaly.  The Veteran submitted an NOD later that month (although he had already submitted an NOD with the February 2010 rating decision concerning the ratings assigned for his sarcoidosis and cardiomegaly).

In August 2013, the RO issued three statements of the case.  The first SOC addressed the following claims:  service connection for sleep disorder; entitlement to an initial rating in excess of 30 percent for a major depressive disorder; service connection for PTSD; service connection for periodontal disease claimed as bone loss and teeth loss due to treatment for sarcoidosis and diabetes; service connection for protrusion of upper and lower lips as secondary diabetes mellitus; entitlement to an earlier effective date for service connection for peripheral neuropathy of the right lower extremity; entitlement to an earlier effective date for service connection of peripheral neuropathy of the left lower extremity; entitlement to an earlier effective date for service connection of peripheral neuropathy of the right upper extremity; entitlement to an earlier effective date for service connection for peripheral neuropathy of the left upper extremity; service connection for a gastrointestinal disorder; service connection for a visual disorder; and entitlement to special monthly compensation for loss of teeth.  In the SOC, the RO awarded service connection for a sleep disorder as secondary to the Veteran's service-connected major depressive disorder and recharacterized the Veteran's the disability as a major depressive disorder with a sleep disorder.  The Veteran perfected an appeal as to all of the issues on the SOC.  See VA Form 9, dated August 20, 3013.

The second SOC addressed the following claims:  entitlement to a rating in excess of 60 percent for generalized sarcoidosis with headaches (to include symptoms of joint pain, trouble focusing generalized malaise, nausea, blurred vision foot pain, nose pain, throat pain, back pain, and frequent urination); entitlement to an initial rating in excess of 30 percent for cardiomegaly; entitlement to specially adapted housing; and entitlement to a special home adaptation grant.  The Veteran perfected an appeal as to only the claim for an increased rating for sarcoidosis.  See VA Form 9, dated August 20, 3013.  He checked the box indicating that he had read the SOC and was "only appealing these issues."  He went on to provide contentions concerning the rating assigned for sarcoidosis and made no mention of the specially adapted housing and special home adaptation grant claims.  Accordingly, these two claims are not on appeal before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

The third SOC addressed the following claims:  entitlement to an effective date earlier than March 3, 2010 for the increased 20 percent evaluation assigned for peripheral neuropathy of the right lower extremity, and entitlement to an effective date earlier than March 3, 2010 for the increased 20 percent evaluation assigned for peripheral neuropathy of the left lower extremity.  The Veteran perfected an appeal.

Although the RO identified the peripheral neuropathy claims as earlier effective date claims, the Board finds that they are more accurately characterized as staged claims for higher ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The matter of whether separate ratings are warranted for peripheral neuropathy of the bilateral upper and lower extremities from October 6, 2006, to July 21, 2008 is incorporated into the claim for an increased rating for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.   

The Board also points out that during the pendency of this appeal the Veteran was assigned a separate rating for erectile dysfunction with balanoposthitis, rated as 20 percent disabling, effective from October 6, 2006.  He had perfected an appeal as to a claim for an initial rating in excess of 20 percent for this disability.  However, he withdrew his appeal in August 2013.  See August 2013 Response to Supplemental Statement of the Case (SSOC).  Therefore, this issue is no longer on appeal.  38 C.F.R. § 20.204 (2014).

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The claims for service connection for a visual disorder; entitlement to a disability rating in excess of 40 percent for diabetes mellitus, to include whether separate ratings are warranted for peripheral neuropathy of the bilateral upper and lower extremities from October 6, 2006, to July 21, 2008; entitlement to an initial rating in excess of 10 percent from July 22, 2008, to March 2, 2010, and in excess of 20 percent from March 3, 2010, forward, for peripheral neuropathy of the left lower extremity; entitlement to an initial rating in excess of 10 percent from July 22, 2008, to March 2, 2010, and in excess of 20 percent from March 3, 2010, forward, for peripheral neuropathy of the right lower extremity; and entitlement to an initial disability rating in excess of 30 percent for a major depressive disorder with sleep disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no probative evidence demonstrating a current diagnosis of either PTSD or a gastrointestinal disorder.  

2.  The probative evidence of record does not demonstrate that the Veteran's current periodontal disease, claimed as bone loss and loss of teeth due to sarcoidosis and diabetes mellitus, represents a current dental disorder resulting from an in-service dental trauma.  

3.  The probative evidence of record demonstrates that the Veteran's protrusion of the upper and lower lips, diagnosed as prominent lips, did not originate in service or for many years thereafter, is not related to any incident during active service, and is not caused or aggravated by any service-connected disabilities.  

4.  The probative evidence of record demonstrates that the Veteran's generalized sarcoidosis with headaches has been productive of symptoms resulting in progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  

5.  The probative evidence of record demonstrates that the Veteran's cardiomegaly has been productive of a workload ranging from 1 to 3 METs (metabolic equivalent) resulting in dyspnea, fatigue, angina and dizziness.  

6.  VA regulations do not provide SMC for loss of teeth.  

7.  The Veteran has been awarded entitlement to SMC under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).  

2.  The criteria for the establishment of service connection for a gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for the establishment of service connection for periodontal disease, claimed as bone loss and loss of teeth due to sarcoidosis and diabetes mellitus, for VA compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2014).

4.  The criteria for the establishment of service connection for protrusion of the upper and lower lips, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

5.  The criteria for a schedular rating of 100 percent for generalized sarcoidosis with headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, DC 6846 (2014).

6.  The criteria for a schedular rating of 100 percent for cardiomegaly have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, DC 7005 (2014).  

7.  Entitlement to SMC for loss of teeth is not warranted as a matter of law.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2014).  

8.  An increase in SMC based on the loss of use of a creative organ is not warranted as a matter of law.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of March 2008, September 2008, September 2009, July 2010, March 2011, April 2012 and June 2012 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records, private and VA medical records, VA examinations and statements from the Veteran and his representative.  

The record shows that the Veteran has not been afforded a VA examination in connection with the PTSD and a gastrointestinal syndrome with nausea and vomiting claims.  The Board finds that such an examination or a medical opinion is not necessary in this case.  The only post-service evidence of either disability, including any signs or symptoms of either disability, consists of the Veteran's claims for these disabilities, neither of which have been diagnosed in any medical report of record.  Given particularly that the Veteran does not receive treatment for PTSD or gastrointestinal syndrome (and has not) and the record does not indicate that either disability has been diagnosed, the Board finds it likely that neither the Veteran nor any health care provider has actually indicated that the Veteran has had PTSD or gastrointestinal disabilities after service.  Given the absence of diagnosed PTSD or gastrointestinal disabilities after service, the Board finds that a VA examination or opinion is not necessary in this case.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).


Analysis

1.  Service Connection  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

PTSD and Gastrointestinal Syndrome with Nausea and Vomiting

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for PTSD or a gastrointestinal disorder as the probative evidence of record does not demonstrate a current diagnosis of either disability at any time throughout the duration of the appeal.  See 38 C.F.R. §§ 3.303, 3.304(f).

The Board finds that the medical evidence of record, including private and VA medical records, does not reflect evidence that PTSD or a gastrointestinal disorder has been diagnosed at any time since the Veteran filed service connection for these disabilities.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely PTSD or a gastrointestinal disorder, there can be no valid claim.

With respect to the lay statements by the Veteran regarding PTSD and/or a gastrointestinal disorder, the Board observes that he is competent to report lay observable symptoms, such as pain.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that any reported psychiatric or gastrointestinal symptoms reflect a diagnosis of PTSD or a gastrointestinal disorder, as these statements would constitute medical conclusions, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran's assertions that he has PTSD or a gastrointestinal disorder are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claims for service connection for PTSD and a gastrointestinal disorder, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claims for service connection for PTSD and a gastrointestinal disorder are denied.


Periodontal Disease, Claimed as Bone Loss and Loss of Teeth Due to Sarcoidosis and Diabetes Mellitus

After a careful review of the record, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's claim for service connection for periodontal disease, claimed as bone loss and loss of teeth due to sarcoidosis and diabetes mellitus, for VA compensation purposes, is not warranted as there is no evidence the Veteran's condition resulted from dental trauma in service.  

Service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97.  

That is, dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  In general, conditions including replaceable missing teeth will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381(a).  As noted in the Introduction, the matter of eligibility for VA dental treatment has been remanded to the RO for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.  

Each defective or missing tooth and each disease of the teeth and periodontal tissues will be considered separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable to determine whether the condition is due to combat or in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

The Veteran contends he has bone loss and loss of teeth that is related to his service-connected sarcoidosis and diabetes mellitus.  However, he does not contend, nor does the probative evidence of record demonstrate, that he has a dental disability due to dental trauma during his active service.  The Board observes that the Veteran does not have a dental disorder resulting from an in-service dental trauma.  The STRs are wholly absent of any indication that the Veteran experienced any dental trauma.  

In addition, no medical professional, has attributed any current dental condition to any traumatic incident of the Veteran's military service.  In a December 2010 VA examination, the examiner concluded, based on the Veteran's reported history and a physical examination that the etiology of the Veteran's current dental condition, diagnosed as severe periodontitis, was periodontal disease with the loss of supporting bone.  In a June 2013 statement, a private dental treatment provider, R.W.K., D.M.D., P.A., furnished an opinion of the etiology of the Veteran's dental condition, based upon the Veteran's reported history of treatment at VA.  Although it appears that no past treatment records were reviewed, he believed that steroid treatment and development of steroid induced diabetes from 1994 to 1996 required termination of orthodontic care and initiation of active periodontal therapies.  R.W.K. opined that the failure to stop orthodontic tooth movement in 1994 was improper dental care and precipitated the Veteran's loss of teeth by accelerating his loss of alveolar bone around the teeth.  Finally, he concluded that it was his belief that the VA should pay for the Veteran's recent dental care, including extractions and fabrication of interim partial dentures as well as complete dentures fabricated in our office since his initial visit to their office in February 2012.  

In short, the Veteran simply does not have a dental disability that can be service-connected for compensation purposes.  

The Board acknowledges the Veteran's statements that his current dental condition constitutes a disability for compensation purposes, however, he is not competent to specify that any incident in service caused a dental disorder for VA compensation purposes based on his reported symptoms, and the Board observes he has not claimed as much.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Veteran's assertions that he has bone loss and loss of teeth due to his service-connected sarcoidosis and diabetes mellitus do not relate to whether he sustained dental trauma in service, and therefore his statements do not lend support to his claim for service connection in this case and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for periodontal disease, claimed as bone loss and loss of teeth due to sarcoidosis and diabetes mellitus, for VA compensation purposes, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for periodontal disease, claimed as bone loss and loss of teeth due to sarcoidosis and diabetes mellitus, for VA compensation purposes, is denied.


Protrusion of the Upper and Lower Lips, to Include as Secondary to Service-Connected Diabetes Mellitus and Sarcoidosis

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for protrusion of the upper and lower lips, to include as secondary to service-connected diabetes mellitus and sarcoidosis.  

The probative evidence of record demonstrates a current diagnosis of prominent lips, however, there is no evidence of this disability during the Veteran's active service, no evidence indicating this disability is related to the Veteran's active service and no evidence indicating this disability was caused or aggravated by any service-connected disability.  STRs are wholly absent of findings, treatment or a diagnosis of a protrusion of the lips or prominent lips.  The post service medical evidence of record demonstrates the Veteran was diagnosed with prominent lips secondary to malocclusion in a February 2011 VA examination.  This physician has not related the Veteran's prominent lips to his service or to any service-connected disability.  In fact, there is no probative medical evidence indicating the Veteran's prominent lips are related to either his active service or to any service-connected disability.  

The Veteran has not claimed that his protrusion of the upper and lower lips began in service and continued since that time, rather, he is arguing that this condition is secondary to his service-connected diabetes mellitus and/or sarcoidosis.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that his protrusion of the upper and lower lips is related to his service-connected disabilities, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, these assertions are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for protrusion of the upper and lower lips, to include as secondary to service-connected disabilities, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for protrusion of the upper and lower lips, to include as secondary to service-connected diabetes mellitus and sarcoidosis, is denied.

2.  Increased Ratings  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.  The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  

Generalized Sarcoidosis with Headaches

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that a 100 percent schedular rating is warranted for the Veteran's generalized sarcoidosis with headaches as this disability has been productive of progressive pulmonary disease with fever, night sweats, and weight loss despite treatment since he filed his claim for an increased rating on October 6, 2006.  

The Veteran's generalized sarcoidosis with headaches has been assigned a 60 percent evaluation under 38 C.F.R. § 4.97, DC 6846.  DC 6846 provides that sarcoidosis is to be rated under either the rating criteria of Diagnostic Code 6846, or the active disease or residuals are to be rated as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement rated under the specific body system involved.  

Diagnostic Code 6846 provides that sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated noncompensable (0 percent disabling).  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97.

Sarcoidosis may alternatively be rated as chronic bronchitis under Diagnostic Code 6600.  Diagnostic Code 6600 provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The medical evidence of record, including VA medical records, reflects that the Veteran's generalized sarcoidosis with headaches has been productive of progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  A March 2008 VA outpatient treatment report reflects that the Veteran's sarcoidosis was characterized as severe with a noted weight loss of 25 pounds over the past year and a half as well as a recurrent fever which came in cycles of about three weeks.  An April 2009 VA examination, the Veteran reported a history of night sweats, fever and weight loss among his symptoms.  A 10 percent weight loss was noted, compared to baseline.  In a May 2011 VA examination, the Veteran reported a history of night sweats and an intermittent fever almost every day.  An April 2014 VA examination revealed findings of persistent symptoms of sarcoidosis, including pulmonary and cardiac involvement, fever, night sweats, and weight loss from 198 pounds to 158 pounds.  VA medical records and VA examinations all demonstrate that, throughout the duration of the appeal, the Veteran has continually received treatment, including medication, for his sarcoidosis.  

Thus, resolving all doubt in favor of the Veteran, the Board finds the Veteran's current generalized sarcoidosis with headaches more nearly approximates the rating criteria for a higher 100 percent disability rating since the date of his claim for an increased rating on October 6, 2006, under DC 6846, due to the increased severity of his symptoms.  38 C.F.R. § 4.97.  

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current generalized sarcoidosis with headaches on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a schedular rating of 100 percent for generalized sarcoidosis with headaches under Diagnostic Code 6846 are met since the date of claim on October 6, 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  38 C.F.R. §§ 3.102, 4.3, 4.97 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Cardiomegaly

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that a 100 percent schedular rating is warranted for the Veteran's cardiomegaly as this disability has been productive a workload ranging from 1 to 3 METs (metabolic equivalent) resulting in dyspnea, fatigue, angina and dizziness since the date of his claim for service connection on October 6, 2006.  Although the Veteran did not specifically file a claim for service connection for cardiomegaly until July 2008, as it was found to be medically associated with the Veteran's service-connected sarcoidosis, for which an increased rating claim was filed on October 6, 2006, his claim for service connection was awarded effective October 6, 2006.  See June 2009 rating decision.  

The Veteran's cardiomegaly has been assigned a 30 percent evaluation under 38 C.F.R. § 4.104, DC 7005 for arteriosclerotic heart disease (coronary artery disease).  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2014).  

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104 (2014). 

A Note to Diagnostic Code 7005 provides that, if nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

The medical evidence of record, including VA medical records, reflects that the Veteran's cardiomegaly has been productive of a workload ranging from 1 to 3 METs (metabolic equivalent) resulting in dyspnea, fatigue, angina and dizziness.  A March 2009 x-ray report identified the presence of mild cardiomegaly. In a February 2010 VA examination, the examiner found that there was cardiomegaly which was likely related to sarcoidosis.  At that time, symptoms of chest pain, dyspnea, fatigue, and syncope or dizziness were noted, however, no ejection fraction test results were provided.  Also the METs treadmill testing was not performed due to the Veteran's sarcoidosis and METs estimation was noted as difficult to estimate because of the Veteran's lack of activity due to sarcoidosis, diabetes and bilateral knee and ankle pain.  The examiner noted the Veteran had shortness of breath at rest and chest pain, which was unrelated to activity.  In a May 2011 VA examination, the Veteran was diagnosed with moderate left ventricular hypertrophy and an ejection fraction of less than 50 percent was noted, although later in the examination report an ejection fraction of less than 60 percent was reported.  No workload in METs was reported in this examination.  A June 2012 VA examination reflects findings of a workload ranging from 1 to 3 METs resulting in dyspnea and fatigue.  The METs level limitation was found to be due solely to the Veteran's heart condition.  Finally, an April 2014 VA examination revealed findings of a workload ranging from 1 to 3 METs (metabolic equivalent) resulting in dyspnea, fatigue, angina and dizziness.  Again, the METs level limitation was found to be due solely to the Veteran's heart condition.

Accordingly, resolving all doubt in favor of the Veteran, and considering METs testing results were not addressed or provided during the pendency of the claim until the June 2012 VA examination, the Board finds the Veteran's current cardiomegaly more nearly approximates the rating criteria for a higher 100 percent disability rating under DC 7005 since October 6, 2006.  38 C.F.R. § 4.104.  

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of cardiomegaly on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a schedular rating of 100 percent for cardiomegaly under DC 7005 are met since the date of claim on October 6, 2006.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  38 C.F.R. §§ 3.102, 4.3, 4.104 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


3.  Special Monthly Compensation (SMC)

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2014).  Entitlement to SMC benefits requires that the conditions described be due to service-connected disability.  

SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits.  

SMC at the "k" rate is provided for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

SMC at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

SMC at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).  

SMC at "n" rate is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  SMC at the "n" rate is also warranted if the veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.  Id. 

SMC at the "o" rate is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, if the Veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  SMC at the "o" rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the Veteran has also suffered service-connected blindness having only light perception or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the "o" rate of SMC, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

Determinations for entitlement to the "o" rate of SMC must be based upon separate and distinct disabilities.  That requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e) . 

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness. Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling the veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e).

38 U.S.C.A. § 1114(p) provides for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot. 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(3).  

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4).  

A Veteran receiving SMC at the "o" rate, at the maximum rate under 38 U.S.C.A. § 1114(p), or at the intermediate rate between "n" and "o" plus SMC at the "k" rate, who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that he is not hospitalized at the United States Government's expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  38 C.F.R. § 3.350(h).  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h).

The amount of the additional allowance payable to a Veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1) ("r1" rate).  The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2" rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met:  (i) the Veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).  


Entitlement to SMC for Loss of Teeth

In this case, VA laws and regulations do not provide SMC for loss of teeth.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  Accordingly, the Veteran has no legal basis to claim entitlement to SMC for loss of teeth.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Entitlement to an Increase in SMC for Loss of Use of Creative Organ

The Veteran has been in receipt of SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) since October 6, 2006.  DC 7522 provides that entitlement to SMC should be reviewed.  38 C.F.R. § 4.115b.  SMC under 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of a creative organ.  38 C.F.R. § 3.350(a).  The amount of SMC for loss of use of a creative organ is a non-variable amount and is set by statute.  38 U.S.C.A. § 1114(k).  

As the rate for SMC for loss of use of a creative organ is set by statute and is not variable, the facts surrounding the Veteran's loss of use of a creative organ are not determinative to the amount of SMC for loss of use of a creative organ.  Accordingly, as the appeal as to the increase of SMC assigned must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied.  

Service connection for a gastrointestinal disorder is denied.  

Service connection for periodontal disease, claimed as bone loss and loss of teeth due to service-connected diabetes mellitus and/or sarcoidosis, for VA compensation purposes, is denied.  

Service connection for protrusion of the upper and lower lips, to include as secondary to service-connected diabetes mellitus and/or sarcoidosis, is denied.  

A disability rating of 100 percent for generalized sarcoidosis with headaches is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating of 100 percent for cardiomegaly is granted, subject to the regulations applicable to the payment of monetary benefits.  

SMC for loss of teeth is denied.  

An increase in SMC for loss of use of a creative organ is denied.  


REMAND

Considering the Veteran's claim that his visual disorder with intermittent black spots is secondary to his service-connected diabetes mellitus, a January 2013 private treatment report reflects the Veteran was recommended to use sunglasses due to sensitivity from sarcoidosis, and no VA examination has been provided for this disability to date,  An adequate VA examination and opinion are needed to assist in determining whether the Veteran has a currently diagnosed visual disability if so, whether such disability was caused or is being aggravated by the service-connected diabetes mellitus or sarcoidosis.  McLendon, 20 Vet. App. 79, 83 (2006); Locklear, 20 Vet. App. 410 (2006); see Waters, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to an increased rating for diabetes, the RO has provided a statement of the case and supplemental statement(s) of the case addressing the neurological residuals of his diabetes mellitus, but not for his diabetes per se.  This should be accomplished on remand.  

On remand, the Veteran should also be afforded VA examinations to assess the current severity of his diabetes mellitus, peripheral neuropathy of the lower extremities, and major depressive disorder with sleep problems.  His recent treatment records should also be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since June 2013.  

2.  Make arrangements to obtain the Veteran's treatment records from Fayetteville Psychiatric Associates, dated since February 2011.

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the eyes.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's eye disability(ies).  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is then asked to answer the following:  

(a)  Please identify all currently diagnosed eye disorders.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed eye disability was caused OR aggravated by the Veteran's service-connected diabetes mellitus and/or sarcoidosis, including by any treatment rendered for these disabilities.

It is most essential that the examiner provide explanatory rationale for his opinions on these determinative issues.  

4.  Schedule an appropriate VA examination to determine the severity of the Veteran's service-connected major depressive disorder with sleep problems.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

5.  Schedule an appropriate VA examination to determine the severity of the Veteran's service-connected diabetes mellitus.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

6.  Schedule an appropriate VA examination to determine the severity of the Veteran's service-connected peripheral neuropathy of the lower extremities.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

7.  Then, readjudicate the claims for entitlement to an initial disability rating in excess of 30 percent for a major depressive disorder with sleep disorder; entitlement to a disability rating in excess of 40 percent for diabetes mellitus, to include whether separate ratings are warranted for peripheral neuropathy of the bilateral upper and lower extremities from October 6, 2006, to July 21, 2008; entitlement to an initial rating in excess of 10 percent from July 22, 2008, to March 2, 2010, and in excess of 20 percent from March 3, 2010, forward, for peripheral neuropathy of the left lower extremity; and entitlement to an initial rating in excess of 10 percent from July 22, 2008, to March 2, 2010, and in excess of 20 percent from March 3, 2010, forward, for peripheral neuropathy of the right lower extremity.  If the claims continue to be denied, send the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


